Exhibit 99.1 FOR IMMEDIATE RELEASE Contact:David Christensen, CFO 507-387-3355 Jennifer Spaude, Investor Relations 507-386-3765 HickoryTech Reports Second Quarter 2009 Results Net Income increases 30 percent sequentially; cash position is strengthened MANKATO, Minn., July 29, 2009—HickoryTech Corp. (Nasdaq: HTCO) today reported second quarter revenue of $32.4 million, down 18 percent from the $39.7 million reported one year ago.Net income totaled $2.1 million, or 16 cents per diluted share, up 30 percent sequentially from the $1.6 million reported in the first quarter of fiscal 2009.Net income was down 15 percent from second quarter 2008. Operating income for the second quarter totaled $5.3 million, up 16 percent sequentially from the $4.6 million reported in the first quarter of 2009. Operating income was down 10 percent compared to the second quarter of 2008. “We are pleased with the results we have achieved in 2009 with solid financial performance on a sequential basis and the continued strengthening of our balance sheet, including a substantial increase in our cash position,” said John Finke, HickoryTech’s president and chief executive officer.“Contributing to the quarter’s success is our strong growth in Enventis transport services, solid results from the Telecom Sector and overall cost controls. However, our top line continues to be affected by lower business equipment sales in our Enventis Sector due to the economy.” The Company’s cash position, as of June 30, 2009, was $11.3 million versus $6.6 million on March 31, 2009, a sequential increase of 72 percent, and compares with $1.6 million on Dec. 31, 2008. Telecom Sector (before inter-segment eliminations), as compared to same period 2008 Telecom Sector net income was $2.2 million for the second quarter 2009, a 26 percent increase from the comparable quarter in 2008.Pre-elimination Telecom Sector revenue was $18 million, a decline of 1 percent.Telecom Sector results continue to be affected by heightened competition within local service offset by broadband revenue growth.Costs and Expenses in the Telecom Sector were $14.3 million, a reduction of 6 percent relative to the second quarter last year. § Network access revenue of $6 million remained flat year-over-year. § Local service revenue declined 5 percent and local lines declined 9 percent, both the result of increased competition in telecom markets. § Broadband revenue, which includes DSL, Data and Digital TV services, grew 8 percent to $3 million versus $2.8 million.This revenue growth again outpaced the decline in local service revenue.DSL subscribers increased 5 percent, totaling 19,065, while Digital TV subscribers grew 21 percent totaling 8,895 subscribers. Enventis Sector (before inter-segment eliminations), as compared to same period 2008 Enventis Sector net income totaled $1 million for the second quarter 2009, a 39 percent decrease from the comparable quarter in 2008.Enventis Sector revenue before eliminations totaled $14.8 million, a decline of 33 percent to the second quarter in 2008, which included large equipment orders.Costs and expenses in the Enventis Sector were $13.1 million, a reduction of 31 percent from the same quarter in 2008. § Equipment sales within Enterprise Network Services (ENS) totaled $5.4 million, a decrease of $7.3 million from a year ago, which included significant equipment orders § Service revenue within ENS, which includes professional services, decreased $300,000 or 10 percent. § Enterprise Transport Services (ETS), network based services, revenue increased 8 percent to $6.6 million, attributed to strong sales of transport services. § Both product lines of Enventis, ENS and ETS, continued to operate at net operating profit levels for the second quarter and for the six months ended June 30, despite the economic slowdown. — more — Capital Expenditures, Debt and Cash Position HickoryTech reported capital expenditures of $4.7 million for the second quarter of 2009 and $7.3 million year-to-date in fiscal 2009.Capital investments increased $110,000 as compared to the second quarter 2008 and decreased $660,000 for the first six months of fiscal 2009, compared to the same period in fiscal 2008.Long-term and current portion debt balance totaled $125.2 million as of June 30, 2009, a $1.8 million decrease from the beginning of the year, and $8.4 million lower than one year ago.The Company’s cash position, as of June 30, 2009, totaled $11.3 million, compared with $1.6 million at the beginning of fiscal 2009. CP Telecom Acquisition
